Title: To George Washington from David Shepherd Garland, 24 December 1798
From: Garland, David Shepherd
To: Washington, George

 

Sir
Cabellsburg Virga Amhe[r]st Co[unt]y Decr 24 [17]98

I am informed that there is a quantity of Land lying between the Great Kanhawa and Sandy River in this State which was set a part for the payment of some Officers and Soilders who was on an Expedition Against the Indians about or before Braddocks Campain; which Land still remains undevided. I am some what interested in that claim, but from it’s antiquity can meet with no person who can give me any sattisfactory information on that subject. Supposing you are well Acquainted with the circumstances Under which this Land was Granted and by what authority and to whom, I trust you will pardon me for making this inquiry; and be so good as to give me such information (if in your power) as will enable me to prosue the inquirey with success, if this Land was granted by Order of the Govner and Council of this State, them Records are all destroyed, but perhaps there still may remain (within your knowledge) some evidence thereof, if so be pleased to inform me. I am with due respect yr m. O. H. St

David S. Garland


A Letter by post to Cabbelsburg Post Office will meet with a ready Conveyance. D.S.G.

